Citation Nr: 0914452	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-24 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted for hepatitis C from July 11, 
2002


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to 
December 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Appeals Management Center 
(AMC) in Washington, D.C.  Jurisdiction of the Veteran's case 
is with the VA Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In April 2006, the Board remanded this claim to the AMC for 
issuance of a statement of the case that was provided to the 
Veteran in July 2006.  He submitted a timely substantive 
appeal.

As the Veteran perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
characterized the issue on appeal in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), that requires consideration 
of the evidence since the effective date of the grant of 
compensation.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran seeks an initial compensable rating for hepatitis 
C.  In his July 2006 substantive appeal, he reported having 
disabling joint pain, numbness, a need to use a bed pan, 
gastrointestinal problems, and headaches that affected his 
memory and thinking.  He reported seeking a total disability 
rating for hepatitis C.  In a March 2009 written statement, 
his representative indicated that the Veteran contended that 
he was totally disabled due to the service-connected 
hepatitis C.

When last examined by VA in August 2004, a physician's 
assistant reported that the Veteran's abdomen was nontender 
and his liver was not palpable.  There were no signs of 
ascites, atrophy, erythma, hematemesis or melena and no 
complaints of abdominal pain.  Results of liver function 
tests were read as mildly elevated.  Other laboratory test 
results were normal and the diagnosis was hepatitis C without 
clinical compromise.

But, in support of his claim of entitlement to a total 
disability rating for hepatitis C, the Veteran submitted some 
new evidence.  An October 2006 VA medical record reflects his 
complaints of joint pain and inability to take anti-
inflammatory medication due to his hepatitis C and liver 
function.  In a February 2007 letter, VA advised the Veteran 
that his claim for waiver of premiums on his Government life 
insurance was approved and it was noted that he was found 
totally disabled from December 2006.

Further, a January 25, 2008 VA outpatient record includes an 
impression of debility that was multi-factorial and that his 
treating physician suspected was due to hepatitis C, and back 
and knee conditions.  A March 6, 2008 VA outpatient medical 
record indicates that the Veteran told his treating physician 
that he wanted Aid and Attendance assistance for activities 
of daily living due to pain, weakness, and fatigue thought to 
be from hepatitis C.  The diagnosis rendered by his VA 
treating physician on the March 2008 report of Examination 
for Housebound Status or Permanent Need for Regular and 
Attendance was debility, suspect due to hepatitis C, a 
complete right anterior cruciate ligament tear, and chronic 
back pain that, according to the Veteran's representative, 
"was the basis of the grant of the benefit."  

In a February 25, 2009 signed statement, the Veteran's VA 
treating physician said that the Veteran was followed by a VA 
medical clinic where he was treated for many years.  The 
physician said that the Veteran suffered from debility, 
chronic pain, migraines, Hepatitis C infection, Vitamin D 
deficiency, arthritis, and fatigue.  In the VA physician's 
opinion, the Veteran's "debility is more than 50% likely due 
to his Hepatitic C infection".

Given that the Veteran has not been examined by VA for nearly 
five years, the Board is of the opinion that he should be 
afforded a new VA examination to determine the current 
severity and all manifestations of his service-connected 
hepatitis C.

Further, as noted, the Veteran and his representative 
submitted some VA records dated through March 2008.  See Dunn 
v. West, 11 Vet. App. 462 (1998).  Thus, the record suggests 
that additional VA medical evidence might be available that 
is not before the Board at this time. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the Veteran to 
submit any additional evidence or argument 
he has in his possession that may further 
his claim for an initial compensable 
rating for hepatitis C.  Thereafter, the 
RO/AMC should undertake appropriate action 
to include securing all VA medical records 
regarding the Veteran's treatment for the 
period from July 2006 to the present, 
including any reports of liver ultrasound 
studies, and any additional private 
records identified by him.  If any records 
are unavailable the Veteran and his 
representative should be so advised in 
writing. 

2.  Thereafter, the RO/AMC should schedule 
the appellant for a VA examination to 
determine the current severity and all 
manifestations of the service-connected 
hepatitis C.  The claims file should be 
made available for review in conjunction 
with the examination and the examining 
physician's attention should be directed 
to this remand.  All indicated tests and 
studies should be accomplished and all 
clinical findings reported in detail.  

The examining physician is to provide an 
opinion as to the degree of impairment due 
to hepatitis C.  The physician is to 
provide an opinion as to the impact 
hepatitis C has on the appellant's 
employability, if any.  In rendering an 
opinion, the physician is to address the 
opinion rendered by the VA physician on 
February 25, 2009 to the effect that the 
Veteran suffered from debility, chronic 
pains, migraines, Hepatitis C infection, 
Vitamin D deficiency, arthritis, and 
fatigue and, that his debility was more 
than 50% likely due to his Hepatitis 
infection.  A complete rationale should 
accompany all opinions provided.  

3.  The Veteran is to be advised in 
writing that it is his responsibility to 
report for the VA examination, to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2008).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to 
the date of the examination.  It should 
also be indicated whether any notice that 
was sent was returned as undeliverable

4.  After undertaking any other 
development deemed appropriate, the RO/AMC 
must readjudicate the issue on appeal.  If 
the benefit sought is not granted, the 
appellant and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

